DETAILED ACTION
In Applicant’s Response filed 5/20/22, Applicant has amended claim 1 and submitted replacement drawing sheets. Currently, claims 1-20 are pending in the application (claims 4-6 and 16-20 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/20/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, the limitation in claim 1 which recites that the second rigid unitary surface is disposed on the first back plate “on an opposite side of the first rigid unitary surface…” renders the claim indefinite because it creates ambiguity as to whether the first and second rigid unitary surfaces are two sides of the same surface of the plate or if they are two different surfaces of the plate. It is suggested that the claim be amended to clarify the location of these surfaces on the back plate. For example, if the first/second rigid unitary surfaces are not two sides of the same surface of the plate, the claim should be amended to define that the second rigid unitary surface is disposed on a side of the first back plate that is opposite to the first rigid unitary surface (or equivalent) to clarify that the second rigid unitary surface is on a side of the plate, not a side of the first rigid unitary surface (as currently recited in amended claim 1). Thus, for at least this reason, claim 1 as amended is indefinite and, therefore, is rejected under 35 USC 112(b).
Claims 2-3 and 7-15 each depend directly or indirectly from rejected claim 1 and, therefore, contain the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield (US 4535495) in view of Murphy (US 5893184).
With respect to claim 1, Oldfield discloses a back treatment system for recovery of lumbar vertebrae of a human body (therapeutic pad that provides positive cushioned support to a user’s back and eases neuromuscular fatigue and pain – col 1 lines 5-16), the back treatment system comprising:
a first back plate (back support pad shown in figs 1-4) having a first unitary surface (middle convexity defined as extending between points 9-20 in fig 2; col 4 lines 48-50; the surface is unitary as illustrated in figures 1-2 and 4) comprising a first concave curve (lower concavity 20; fig 2; col 3 line 57) and a first convex curve (convexity at point 14 in fig 2) that are joined at an inflection point (joined as shown in figs 1-2; inflection point is interpreted as being at point 17 in fig 2) and reverse direction in a continuous manner (there is continuous connection along the pad between points 20 and 14 in both forward and reverse directions through point 17 as illustrated by the integral, continuous structure shown in figures 1-2 and 4),
a second unitary surface (top convexity defined as extending between points 7 and 9 in fig 2; col 4 lines 45-48; the surface is unitary as illustrated in figures 1-2 and 4) comprising a second concave curve (upper concavity 9; fig 2, col 3 line 58) and a second convex curve (convexity at point 7 in fig 2) that are joined at an inflection point (joined as shown in figs 1-2; inflection point is interpreted as being at point 8 in fig 2) and reverse direction in a continuous manner (there is continuous connection along the pad between points 7 and 9 in both forward and reverse directions through point 8 as illustrated by the integral, continuous structure shown in figures 1-2 and 4), with the second unitary surface being disposed on the first back plate on an opposite side of the first unitary surface (as shown in figures 1-2 and 4, the top convexity defined as extending between points 7 and 9 is an integral part of the back support pad and is located at a first end shown at the top of figures 1-2 while the middle convexity that extends between points 9-20 is located adjacent to the opposite end of the device shown at the bottom in figures 1-2; the first end is interpreted as being one “side” of the support while the opposing end is interpreted as being an “opposite” side of the support);
wherein a height of the of the second convex curve is greater than a height of the first convex curve (the “highest” and “largest” convexity is located at point 7 and has a height that is greater than that of the convexity at point 14 – col 3 lines 58-60).
Oldfield does not, however, explicitly disclose that the first and second unitary surfaces are “rigid”. Oldfield does, however, teach that the pad is formed of closed-cell polyurethane foam (col 3 lines 30-31). Murphy teaches an analogous back support pad (backrest cushion) formed of closed-cell polyurethane foam that is rigid (col 5 lines 56-57). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that the closed-cell polyurethane foam material used to form the first and second unitary surfaces in Oldfield is “rigid” like the closed-cell polyurethane foam used to form the cushion in Murphy in order to provide a structure which supports the user’s body.
	With respect to claim 2, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first back plate comprises the first and second unitary surfaces (as shown in figures 1-2 and 4, the top convexity defined as extending between points 7 and 9 and the middle convexity defined as extending between points 9-20 are both integral parts of the back support pad) with the first and second unitary surfaces being joined by a thickness (the area of the pad at point 9 is between the top convexity defined as extending between points 7 and 9 and the middle convexity defined as extending between points 9-20 and has a thickness as illustrated in figure 2; this area is described as having a “depth”, i.e. thickness, of about 1” – col 4 lines 7-8).
	With respect to claim 3, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 2) and Oldfield also discloses that the thickness is in a range from 0.2 to 5 inches (the area of the pad at point 9 is between the top convexity defined as extending between points 7 and 9 and the middle convexity defined as extending between points 9-20 and has a thickness as illustrated in figure 2 and has a “depth”, i.e. thickness, of about 1” – col 4 lines 7-8; thickness of about 1” is within the claimed range of 0.2-5 inches).
With respect to claim 11, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first unitary surface (middle convexity defined as extending between points 9-20 in fig 2; col 4 lines 48-50) has a length of 12 ¼ inches (col 4 lines 48-50). Oldfield does not explicitly disclose that the length is in a range from “about 13 inches to about 17 inches”, however, use of the term “about” is interpreted to mean that the length can be slightly less than the minimum value of 13 inches or slightly more than the maximum value of 17 inches. The difference between 12 ¼ inches and the claimed minimum value of 13 inches is less than 1 inch of a difference in measurement and thus is interpreted to be such a small, insignificant difference that it is not expected to result in a change in position of the first unitary surface on a patient’s body during use or to result that would likely be noticed by a user of the device. Therefore, the disclosed value of 12 ¼ inches in Oldfield is interpreted as falling within the claimed range of “about 13 inches to about 17 inches”. Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, for the length of the first rigid unitary surface in Oldfield in view of Murphy to be within the range of “about 13 inches to about 17 inches” because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 12, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first unitary surface (middle convexity defined as extending between points 9-20 in fig 2) has a width in a range from 11 inches to 14 inches (horizontal width at point 9 along plane 28-29 in fig 1 is 13 ½ inches – col 4 lines 67-68).
With respect to claim 13, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 2) but Oldfield does not explicitly disclose that the back plate comprises plastic or wood. Oldfield does, however, teach that in another embodiment, a rigid backing of plywood or plastic can be affixed to back 41 of the pad to insure effective support (col 5 lines 51-53). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a rigid backing of plywood or plastic to the back of the pad of Oldfield in view of Murphy as taught in an alternative embodiment of Oldfield, so that the pad thereby comprises plastic or wood, in order to insure effective support.
With respect to claim 14, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 2) and Oldfield also discloses that the back plate further comprises a covering (the pad may be encased in a cover – col 5 lines 31-33).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield (US 4535495) in view of Murphy (US 5893184) and further in view of Fujita et al (US 2014/0001814).
With respect to claim 7, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the height of the first convex curve (convexity at point 14 in fig 2) is “about two inches” (col 4 lines 8-10; height is interpreted to be a measure of the thickness of the pad at the convex area). Oldfield does not, however, explicitly disclose that the height of the first convex curve is in a range from 0.1 inches to 0.17 inches. 
Fujita, however, teaches a cushion formed from polyurethane foam that is covered with a cloth layer on an upper surface and knitted fabric on the lower surface wherein the polyurethane foam has a thickness of 3mm or 5mm (para [0058]; 3mm is approximately 0.12 inches which is within the claimed range of 0.1-0.17 inches). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane foam that is 0.12 inches thick as taught by Fujita as the polyurethane foam forming the first convex curve in the device of Oldfield in view of Murphy in order to provide a low profile structure for improved comfort and, also, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 8, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the height of the second convex curve (convexity at point 7 in fig 2) is “about two inches” (col 4 lines 4-6; height is interpreted to be a measure of the thickness of the pad at the convex area). Oldfield does not, however, explicitly disclose that the height of the second convex curve is in a range from 0.17 inches to 0.25 inches. 
Fujita, however, teaches a cushion formed from polyurethane foam that is covered with a cloth layer on an upper surface and knitted fabric on the lower surface wherein the polyurethane foam has a thickness of 3mm or 5mm (para [0058]; 5mm is approximately 0.2 inches which is within the claimed range of 0.17-0.25 inches). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane foam that is 0.2 inches thick as taught by Fujita as the polyurethane foam forming the second convex curve in the device of Oldfield in view of Murphy in order to provide a low profile structure for improved comfort and, also, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 9, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the depth of the first concave curve (lower concavity 20; fig 2; col 3 line 57) is “about 1 ½ inches” (col 4 lines 10-11; depth is interpreted to be a measure of the thickness of the pad at the concave area). Oldfield does not, however, explicitly disclose that the depth of the first concave curve is in a range from 0.1 inches to 0.17 inches. 
Fujita, however, teaches a cushion formed from polyurethane foam that is covered with a cloth layer on an upper surface and knitted fabric on the lower surface wherein the polyurethane foam has a thickness of 3mm or 5mm (para [0058]; 3mm is approximately 0.12 inches which is within the claimed range of 0.1-0.17 inches). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane foam that is 0.12 inches thick as taught by Fujita as the polyurethane foam forming the first concave curve in the device of Oldfield in view of Murphy in order to provide a low profile structure for improved comfort and, also, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 10, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the depth of the second concave curve (upper concavity 9; fig 2, col 3 line 58) is “about one inch” (col 4 lines 7-8; depth is interpreted to be a measure of the thickness of the pad at the concave area). Oldfield does not, however, explicitly disclose that the depth of the second concave curve is in a range from 0.17 inches to 0.25 inches. 
Fujita, however, teaches a cushion formed from polyurethane foam that is covered with a cloth layer on an upper surface and knitted fabric on the lower surface wherein the polyurethane foam has a thickness of 3mm or 5mm (para [0058]; 5mm is approximately 0.2 inches which is within the claimed range of 0.17-0.25 inches). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane foam that is 0.2 inches thick as taught by Fujita as the polyurethane foam forming the second concave curve in the device of Oldfield in view of Murphy in order to provide a low profile structure for improved comfort  and, also, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield (US 4535495) in view of Murphy (US 5893184) and further in view of Cappadona et al (US 2016/0029822).
With respect to claim 15, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first unitary surface (middle convexity defined as extending between points 9-20 in fig 2; col 4 lines 48-50; the surface is unitary as illustrated in figures 1-2 and 4) comprises a first convex curve (convexity at point 14 in fig 2) and the second unitary surface (top convexity defined as extending between points 7 and 9 in fig 2; col 4 lines 45-48; the surface is unitary as illustrated in figures 1-2 and 4) comprises a second convex curve (convexity at point 7 in fig 2). Oldfield in view of Murphy does not, however, disclose that the first and second rigid unitary surfaces each comprise a label to indicate an order in which a height of the convex curve increases.
Cappadona, however, teaches use of markings on different sections of a pillow assembly to assist a user with deciding how to arrange the sections with respect to one another and/or to identify how the user should be oriented with respect to the sections during use to best suit the treatment needs of the given user (para [0067-0070]).  Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a label to the first rigid unitary surface and second rigid unity surface of the device of Oldfield in view of Murphy to indicate an order in which a height of the convex curve increases to assist a user with deciding how to arrange the sections with respect to one another to best suit the treatment needs of the given user as taught by Cappadona. 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 5/20/22 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-11 have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on pages 9-10 that the prior art of record does not disclose first and second rigid unitary surfaces that are “on opposite sides of the first back plate” as recited in amended claim 1. Applicant has further argued that “[t]he first and second rigid unitary surfaces, being on opposite sides, are not opposite each other in the sense that they are at opposite ends of a single side” which differentiates the claimed invention from the device of Oldfield which “does not describe a structure having opposing sides which can be used for therapeutic treatment”. The Office is not persuaded by these arguments, however, because claim 1, as amended, does not recite first and second rigid unitary surfaces that are on opposite sides of the first back plate . Instead, the claim recites a “second unitary surface being disposed on the first back plate on an opposite side of the first rigid unitary surface”. Thus, the claim defines that the first and second unitary surfaces are on opposite sides of the same surface (i.e. the first rigid unitary surface) of the first back plate. Oldfield has been interpreted as teaching this configuration because as shown in figures 1-2 and 4, the top convexity defined as extending between points 7 and 9 is an integral part of the back support pad and is located at a first end shown at the top of figures 1-2 while the middle convexity that extends between points 9-20 is located adjacent to the opposite end of the device shown at the bottom in figures 1-2. The first end has been interpreted as being one “side” of the support while the opposing end has been interpreted by the Office as being an “opposite” side of the support. Thus, for at least this reason, the Office maintains that the prior art of record reads on claim 1 substantially as recited in the present application. 
	The Office has also noted Applicant’s arguments on page 10 regarding claims 2-3 and 11-14, but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and therefore maintains that the prior art of record discloses the invention substantially as recited in claims 2-3 and 11-14.
	The Office has also noted Applicant’s arguments on pages 10-11 regarding claims 7-10 and 15, but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and therefore maintains that the prior art of record discloses the invention substantially as recited in claims 7-10 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786